Citation Nr: 0922227	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to April 
1984 and January 1989 to June 2002.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's service-connected hemorrhoids are manifested by 
persistent bleeding with secondary anemia.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the 
Veteran's hemorrhoids have been approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, 
Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a)
notice for an increased rating claim requires that the 
Secretary notify the claimant that to substantiate such a 
claim: (1) the claimant must provide or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In light of the full grant of benefits for the Veteran's 
claim of entitlement to an evaluation higher than 10 percent 
for his service-connected hemorrhoids, the Board notes that 
no further notification or assistance is necessary to develop 
facts pertinent to the claim at this time.  As the Board is 
granting the maximum disability rating available for 
hemorrhoids under the applicable rating criteria, any 
deficiencies of VCAA notice or assistance that may exist are 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required when there 
is no reasonable possibility that any notice or assistance 
would aid the appellant in substantiating the claim). 

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the Veteran's condition.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran complains of pain and discomfort associated with 
his service-connected hemorrhoids and seeks entitlement to an 
evaluation higher than 10 percent.  The Board notes that a 10 
percent disability rating is warranted under Diagnostic Code 
7336 when there is evidence of external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).  A 20 percent 
disability rating is warranted when there is evidence of 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  Id.  Diagnostic 
Code 7336 does not allow for a disability rating higher than 
20 percent.  Id.  

The Board notes that the record is replete with references to 
the Veteran's rectal bleeding related to his hemorrhoids.  
For example, he underwent a colonoscopy for hemorrhoids and 
rectal bleeding in October 2007, was noted to have a history 
of gastrointestinal bleeding related to hemorrhoids in 
November 2007, and was also noted to have rectal bleeding in 
March 2008.  Thus, the Board finds the record is sufficient 
to establish that the Veteran's hemorrhoids are accompanied 
by persistent rectal bleeding.  Diagnostic Code 7336, 
however, also requires either fissures or anemia secondary to 
persistent bleeding in order for a Veteran to be entitled to 
a 20 percent disability rating.  While the only mention of 
fissures in the Veteran's medical records is a note that he 
does not have fissures, the medical records make frequent 
mention of the Veteran's history of anemia.
  
While the Veteran's original compensation and pension 
examination report dated June 2003 noted anemia that was 
unlikely related to his hemorrhoids because of a lack of 
rectal bleeding, the medical records demonstrate that the 
Veteran has developed a history of rectal bleeding since 2003 
as described above.  Furthermore, in March 2008, while the 
appeal was pending, the Veteran presented for treatment and 
underwent surgery for his hemorrhoids at the Memphis VA 
Medical Center due to anal irritation, pain, and bleeding.  
Nevertheless, without a competent medical opinion, the Board 
cannot conclusively find that the Veteran's anemia is 
secondary to his hemorrhoids.  However, at a minimum, it is 
unclear whether there is a connection between the conditions.  
That being said, once the Veteran's history of rectal 
bleeding is factored into the weight of the evidence, the 
Board finds that there is reasonable doubt about whether or 
not the Veteran's anemia is secondary to his hemorrhoids.  
Therefore, the Board must resolve this doubt in favor of the 
Veteran.  See 38 C.F.R. § 3.102 (2008).  Thus, in light of 
the presence of persistent rectal bleeding and a continued 
history of anemia, the Board finds that the evidence of 
record is sufficient to grant the Veteran's claim for an 
evaluation higher than 10 percent for his service-connected 
hemorrhoids.  Indeed, the evidence of record demonstrates 
that the Veteran's external hemorrhoids with persistent 
bleeding and with secondary anemia more closely approximates 
a 20 percent disability rating than a 10 percent disability 
rating throughout the appeal period.  See Diagnostic Code 
7336 (2008).  

To the extent that the Veteran's hemorrhoid disability 
affects his employability, such has been contemplated in the 
assignment of the current schedular evaluation.  The Veteran 
states that his job as a security guard requires him to stand 
for eight hours at a time and that this puts an inordinate 
amount of strain on his lower extremities, including his 
"anus cavity" due to his hemorrhoids surgery.  However, the 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted in 
this case.


ORDER

Entitlement to a compensable evaluation of 20 percent for 
service-connected hemorrhoids is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


